Name: Commission Regulation (EEC) No 1537/87 of 2 June 1987 correcting Regulation (EEC) No 1480/87 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 143/24 Official Journal of the European Communities 3 . 6. 87 COMMISSION REGULATION (EEC) No 1537/87 of 2 June 1987 correcting Regulation (EEC) No 1480/87 fixing the amount of the subsidy on oil seeds 1987 ; whereas a check has shown that a mistake has crept into the Annexes to that Regulation ; whereas the Regulation in question should accordingly be amended, HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 1480/87 are hereby replaced by the Annexes hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 409/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas Commission Regulation (EEC) No 1480/87 Q fixes the subsidy on oilseeds valid from 28 to 31 May Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 28 to 31 May 1987. However, on application by the party concerned, the amounts fixed in the Annexes to Regulation (EEC) No 1480/87 in the version adopted on 27 May 1987, shall remain valid for the period 28 to 31 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. O OJ No L 133, 21 . 5. 1986, p. 8 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 44, 13 . 2. 1987, p . 1 . 0 OJ No L 167, 25. 7 . 1972, p . 9 . ( «) OJ No L 143, 30 . 5. 1984, p. 4. 0 OJ No L 138 , 28 . 5. 1987, p. 80 . 3. 6. 87 Official Journal of the European Communities No L 143/25 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month (') 3rd month (') 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 0,610 0,000 36,157 0,610 0,000 36,004 0,100 0,000 29,632 0,100 0,000 29,478 0,100 0,000 29,324 0,100 0,000 29,171 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 87,21 98,26 1 688,19 247,14 304,56 27,119 20,509 53 745 3 421,57 86.85 97.86 1 680,95 245,95 303,21 26,986 20,390 53 487 3 373,78 71,75 80,82 1 381,75 199,70 248,44 21,903 16,219 43 400 2 536,62 71,49 80,53 1 373,84 198,05 247,08 21,739 16,099 43 271 2 495,44 71,13 80,13 1 366,55 196,84 245,72 21,606 15,980 43 013 2 468,21 71,09 80,04 1 354,57 19632 242,60 21,396 15,737 42 511 2 375,20 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 88,94 4 218,23 88,94 4 193,25 14,58 3 325,69 14,58 3 288,77 14,58 3 263,25 14,58 3 185,37 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 5 073,37 0,00 5 040,91 0,00 4 005,86 0,00 3 966,89 0,00 3 938,52 0,00 3 866,83 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. No L 143/26 Official Journal of the European Communities 3. 6. 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month (') 3rd month (') 4th month (') 5th month (') 6th month C) 1,860 1,250 37,407 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 90,19 101,62 1 746,78 256,02 315,24 28,097 21,293 55 669 3 567,42 2,600 2,500 32,132 77,71 87,55 1 498,94 217,45 269,80 23,859 17,787 47 248 2 828,31 379,07 3 690,19 379,54 4 385,40 1,860 1,250 37,254 89,84 101,23 1 739,54 254,83 313,89 27,965 21,174 55 412 3 519,63 271,19 4 375,50 189,77 5 230,68 2,600 2,500 31,978 77,45 87,25 1 491,03 215,80 268,44 23,696 17,667 47 119 2 787,13 379,07 3 653,26 379,54 4 346,42 2,600 2,500 31,824 77,10 86,85 1 483,73 214,60 267,08 23,562 17,547 46 861 2 759,89 379,07 3 627,74 379,54 4 318,05 2,600 2,500 31,671 77,05 86,76 1 471,75 214,08 263,96 23353 17,305 46 359 2 666,89 379,07 3 54^,86 379,54 4 24636 271,19 4 400,48  in Portugal (Esc)  in another Member State (Esc) 189,77 5 263,14 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 3. 6. 87 Official Journal of the European Communities No L 143/27 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month C) 1 . Gross aids (ECU):  Spain  Portugal  Other Member States ' 1,720 0,000 41,910 1,720 0,000 41,833 1,720 0,000 41,680 3,440 0,000 37,423 3,440 0,000 37,269 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 101,12 113,94 1 956,53 286,07 352,84 31,385 23,684 62 219 3 933,24 100,94 113,74 1 952,88 285,48 352,16 31,319 23,624 62 088 3 894,46 100,60 113,34 1 945,64 284,02 350,81 31,183 23,504 61 691 3 837,35 90,61 102,07 1 745,07 252,79 314,24 27,759 20,727 55 187 3 282,36 90,25 101,67 1 737,78 251,58 312,88 27,626 20,607 54 930 3 255,12 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 250,77 3 974,71 250,77 3 962,14 250,77 3 907,90 501,54 3 511,16 501,54 3 485,64 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 518,02 6 306,51 0,00 6 497,74 6 286,89 0,00 6 430,39 6 221,73 0,00 5 726,43 5 540,61 0,00 5 697,10 5 512^4 3. Compensatory aids :  in Spain (Pta)  in Portugal (Esc) 3 923,09 6 274,63 3 910,52 6 255,01 3 852,91 6 187,76 3 456,16 5 506,64 3 430,65 5 478,27 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM Fl Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr Esc Pta 2,075740 2,338250 43,022900 6,941240 7,807840 0,775169 0,696506 1 502,95 154,86100 161,75800 145,24300 2,070250 2,335180 43,029600 6,950280 7,827300 0,778617 0,698317 1 507,02 157,05600 162,98700 146,36000 2,065090 2,331150 43,039300 6,960260 7,846420 0,781269 0,700029 1 51 1,24 159,09300 164,27000 147,22300 2,059990 2,326060 43,060500 6,971260 7,867250 0,783791 0,701689 1 515,63 161,02900 165,90700 148,38600 2,059990 2,326060 43,060500 6,971260 7,867250 0,783791 0,701689 1 515,63 161,02900 165,90700 148,38600 2,043940 2^20120 43,107200 7,001690 7,926020 0,791284 0,705892 1 528,74 167,14300 169,21400 15131300